TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED NOVEMBER 22, 2016



                                     NO. 03-16-00454-CV


                                  R. D. and S. C., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the final decree of termination signed by the district court on June 28,

2016. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s final decree of termination but that there was error

requiring correction.    Therefore, the Court modifies the district court’s final decree of

termination to reflect the proper citation for the fourth statutory ground for termination found by

the jury, which is Texas Family Code, Section 161.001(b)(1)(O). The Court affirms the final

decree of termination as modified. Because appellants are indigent and unable to pay costs, no

adjudication of costs is made.